JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed April 2, 2009, be affirmed. The district court properly dismissed the complaint without prejudice for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). The sua sponte dismissal without leave to amend was appropriate because it is clear “the claimant cannot possibly win relief.” Razzoli v. Federal Bureau of Prisons, 230 F.3d 371, 377 (D.C.Cir.2000) (citations omitted).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.